Citation Nr: 1712588	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-02 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to April 20, 2009 for the re-establishment of service connection for bilateral knee chondromalacia patella.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1989 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which re-established service connection for bilateral knee chondromalacia patella, effective April 20, 2009.  The Board notes a subsequent rating decision in February 2010 explicitly denied a "claim" for an earlier effective date; however, the Court of Appeals for Veterans Claims (Court) has held VA laws and regulations do not allow freestanding claims for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (holding the appeal of a freestanding claim for an earlier effective date should be dismissed because VA laws and regulations do not allow freestanding claims for an earlier effective date).  Thus, the Board deems the current appeal a direct appeal of the effective date of service connection assigned by the October 2009 rating decision.

The Veteran appeared at a hearing before the undersigned in August 2016.  A transcript of the hearing has been associated with the claims file.  During the August 2016 hearing, the Veteran and his representative presented testimony and argument related to the finality of a March 1994 rating decision that severed service connection for bilateral knee chondromalacia patella.  The record reflects the notice of the proposed severance and the decision that effectuated the severance were mailed to the Veteran's last known address at that time.  There is no indication these mailings were returned undeliverable; therefore, the record establishes he was properly notified of the decision.  The Board notes the appeal period for March 1994 decision has elapsed, and it is now final and binding on VA adjudicators.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 20.302 (2016).

The Veteran is advised he should file a claim with the Agency of Original Jurisdiction (AOJ) alleging clear and unmistakable error (CUE) in the March 1994 rating decision that severed service connection for bilateral knee chondromalacia patella if he wishes to challenge the propriety of that decision, as this issue is not currently before the Board.  See 38 C.F.R. § 3.105(a) (2016 ) (indicating "[p]revious determinations which are final and binding, including decision of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.").  The Board cannot address this issue until it is adjudicated by the AOJ in the first instance.  The Veteran is further advised the Board is not referring this issue to the AOJ for initial adjudication at this time because his testimony during the August 2016 hearing lacks the requisite specificity to constitute a valid CUE claim; therefore, he must file a CUE claim with the AOJ if he intends to pursue an earlier effective date on this basis.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ("to reasonably raise CUE there must be some degree of specificity as to what the alleged error is"); see also Phillips v. Brown, 10 Vet. App. 25, 33 (1997) (indicating a CUE theory is not inextricably related to the appeal of an effective date following the grant of service connection of a reopened claim).


FINDINGS OF FACT

1.  A final March 1994 rating decision severed service connection for bilateral knee chondromalacia patella.

2.  VA first received a claim to re-establish service connection for bilateral knee chondromalacia patella on April 20, 2009.


CONCLUSION OF LAW

The criteria for an effective date prior to April 20, 2009 for service connection for bilateral knee chondromalacia patella have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §3.400 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in May, June, and December 2009.  No additional notice is necessary.

VA has also satisfied the duty to assist.  The outcome in this appeal turns on the date the Veteran filed his claim.  A medical opinion or examination is not required to determine when the claim was filed.  The Veteran has not identified any additional evidence that could show an earlier date for his claim beyond the evidence already of record.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

As noted in the introduction, the Board finds a final March 1994 rating decision severed service connection for bilateral knee chondromalacia patella.  This decision is binding on VA adjudicators, and subsequent claims for the same disability must be deemed a request to reopen the previous claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 20.302.

An effective date for a reopened claim of entitlement to service connection can be no earlier than the date the request to reopen the claim was filed.  See 38 U.S.C.A. §5110(a); 38 C.F.R. § 3.400(q)(1)(ii); see also Jones v. Shinseki, 619 F.3d 1368, 1371 (Fed. Cir. 2010) (noting for an award based on a claim reopened after a final adjudication, the effective date is typically the date that the request to reopen was filed).  There is no provision in either statute or VA regulations that allows for an earlier effective date based on a reopened claim unless a clear and unmistakable error was committed in a prior decision, or unless the new and material evidence resulted from receipt of additional relevant service department records.  See 38 U.S.C.A. §5110(i); 38 C.F.R. §§ 3.105, 3.156 (c).

Here, the record clearly establishes the Veteran filed a request to reopen his service connection claim for bilateral knee chondromalacia patella on April 20, 2009.  In the April 2009 claim, the Veteran referenced a claim that he asserted he filed in September 2000.  During the August 2016 hearing, the Veteran's representative clarified the Veteran's prior statement and reported the Veteran filed a claim with a Veterans of Foreign Wars of the United States (VFW) County Services Officer (CSO) in September 2000.  The Veteran's representative further explained that the September 2000 claim was unfortunately never forwarded to VA; therefore, it was not received by VA within the meaning of applicable statute and regulations.  As such, the Board finds the proper date of entitlement to service connection for bilateral knee chondromalacia patella is the date VA first received the Veteran's request to reopen his claim of service connection for the disability, April 20, 2009.

The Veteran has suggested in statements prior to the August 2016 hearing that an earlier effective date of service connection for bilateral knee chondromalacia patella is warranted based on his September 2000 claim that was filed with the VFW CSO; however, Congress has not established a provision for an effective date on this basis and has clearly indicated the effective date of service connection will be the date VA receives a claim.  See 38 U.S.C.A. § 5110.  While cognizant of the Veteran's assertion, VA cannot pay a benefit that has not been authorized by Congress.  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.")).  


Thus, the law is dispositive, and the request for an earlier effective date must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

ORDER

Entitlement to an effective date prior to April 20, 2009 for service connection for bilateral knee chondromalacia patella is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


